El Juez PResidente Se. Quiñones,
después de exponer los laeclios anteriores, emitió la opinión del Tribunal.
Considerando-, que atendido el mérito de la documenta-ción presentada por los promoventes D. Alfredo Solomon y D.. José Ascencio Smith, en representación de sus respectivas esposas Doña Escolástica y Doña Carmen Aranzamendi, y las demás pruebas traidas á estos autos por los opositores D. Jesús Loubriel, Don Pedro Sayans y su esposa D'oña Rosario Lopez y Doña Carmen Aguilar no puede estimarse acre-ditado el dominio de las promoventes sobre las dos parcelas de terreno á que se' refieren estos autos, pues alegándose liaberlas adquirido por herencia de su difunto padre Don José Lúeas de Aranzanfendi, necesitaban acreditar que éste fuera legítimo dueño de ellas, lo que no han probado de nin-guna manera, toda vez que ni la extinguida sociedad del Vapor de Cataño, de quien se dice que las hubo el difunto Aranzamendi, llegó á adquirir el dominio de los terrenos de que se trata, por no habérselo trasmitido Doña Ana María Dávila por 1¿ escritura de catorce de Enero de mil ocho-cientos cincuenta y uno calificada por las mismas partes con-tratantes de simple promesa de venta, ni cumplido la obliga-ción y compromiso que se impuso en el citado documento de otorgarle la escritura de venta real tan pronto se finalizara la testamentaría de su difunto esposo Don Tomás Dávila y Quiñones, ni se ha probado en ninguna forma que dicha Doña Ana. María fuera realmente verdadera dueña de los terrenos de que se trata, pues antes al contrario, habiendo aplazado el otorgamiento de la escritura de venta hasta que se ter-minara la testamentaría de su difunto marido, lo que lógica-mente se deduce de esto es, que no tenía título de propiedad sobre esas fierras y que esperaba el arreglo de la testamenta-ría de su esposo para obtenerlo y poder entonces trasmitír-selo válidamente á la Empresa ó Compañía del Vapor de Cataño, con la que había contratado anticipadamente la com-pra venta de los expresados terrenos.
*160Considerando: que tampoco le presta mayor fuerza y efi-cacia á la titulación presentada por los promoventes, la escri-tura otorgada por el Pbro. Don Mariano Dávila en su carác-ter de heredero único y universal de sus difuntos padres Don Tomás Dávila y Quiñones y Doña Ana María Dávila á favor de la Junta Directiva de la Sociedad del Vapor de Cataño, en esta Capital, á once de "Febrero de mil ochocientos noven-ta y dos, por la que ratificando el compromiso contraido por su citada difunta madre en la escritura de promesa de ca-torce de Enero de mil ochocientos cincuenta y uno de otorgar á la Empresa del Vapor de Cataño la escritura de venta en forma de las enunciadas cuarenta cuerdas de terreno, le cede y traspasa la propiedad y dominio que en dichas tierras pu-diera corresponderle como tal único heredero de sus difuntos padres, pues ni como heredero de su citada madre Doña Ana María Dávila podía ceder y traspasar á la Empresa del Vapor de Cataño más derechos de los que á aquella corres-pondían, y ya se ha expresado que no se ha probado los tuviera, ni' consta que los hubiera adquirido de la testamen-taría de su difunto esposo, que no aparece haya sido apro-bada en ninguna forma, ni podía ceder ni traspasar tampoco los derechos que le correspondieran sobre esas tierras como único herederolque dijo ser de su difunto padre Don Tomás Dávila y'Quiñones, cuando ni siquiera se ha probado su per-sonalidad con el testamento ó declaratoria judicial que lo acreditara como tal único heredero de su citado difunto padre.
Considercmdo: por otra parte, que aún prescindiendo de los defectos de que adolecen los títulos de propiedad de las promoventes Doña Cármen y Doña Escolástica de Aranza-mendi, es evidente que habiendo promovido la información de que se trata en su propio nombre y no á nombre de la Sucesión de su difunto padre Don José Lúeas de Aranza-mendi, no es posible declarar el dominio de los terrenos á favor de las promoventes y mandar que se inscriban á su *162nombre en el Registro de la Propiedad, constando como consta acreditado en estos antos que fueron tres los here-deros abintestato de Don José Lucas de Aranzamendi, su bija Doña Oármen, su nieta, Doña Escolástica, en representación de su padre Don G-enaro, hijo también del difunto Don José Lúeas, y su otro’hijo, D. Alberto, que falleció en seis de Abril de mil ochocientos ochenta y ocho, y cuyos derechos y ac-ciones como tal heredero de su finado padre Don José Lúeas no consta quién ó quienes los representen legítimamente en la actualidad.
Considerando: por tanto que no siendo suficiente la docu-mentación presentada por los promoventes para acreditar el dominio de sus respectivas esposas Doña Escolástica y Doña Cármen Aranzamendi sobre las dos parcelas de terreno á que se refiere la presente información, y no habiéndose probado por otra parte que las hubiesen adquirido por prescripción, ni por ningún otro título,, puesto que consta plenamente pro-bado que ni Doña Escolástica ni Doña Cármen Aranzamendi, ni su padre y causante Don José Lúeas del mismo apellido poseyeran jamás por si ni por mediación de ninguna otra persona los terrenos de que se trata; por todos cuyos mo-tivos procede que se desestime la información propuesta por Don Alfredo Solomon y Don José Asencio Smith en las re-presentaciones con que intervienen en estos autos.
Consider mido: en cuanto á la oposición formulada por Don Antonio B. Caimari, Don Jesús Loubriel, Don Pedro. Sayans y su esposa Doña Rosario López y Doña Cármen Aguilar en representación de sus hijos menores Don Agustín y Doña María Seculina Feliú y Aguilar, que si bien han ale-gado como fundamento de su oposición que son legítimos poseedores respectivamente de varias casas con sus solares correspondientes, enclavados en los terrenos reclamados por los peticionarios y que los poseen con buena fó y justos títulos y por el tiempo que exige el Artículo 1957 del antiguo Código Civil para adquirir por prescripción el dominio de .los in-*164muebles, no procede hacerse ninguna declaratoria respecto de dichas casas por ser materia extraña á la información pro-puesta, toda vez que sobre ellas no ha versado la reclama-ción establecida por los peticionarios; y que concretada la petición formulada por los opositores en sus respectivos escritos respecto de los solares en que aquéllas están fabri-cadas á que se declare que no procede en lo que á ellos se re-fiere la inscripción solicitada por los promoventes, es ocioso que se haga respecto de dichos solares declaración especial alguna, toda vez que denegada la declaración de dominio de las dos parcelas de terreno pretendida por los promoventes, y por consiguiente su inscripción en el Registro de la Pro-piedad, queda implícitamente resuelta la pretensión estable-cida por los opositores respecto de los expresados solares, y denegada por consiguiente su inscripción en el Registro, que era precisamente lo que aquéllos pretendían en la súplica de sus respectivos escritos.
Considerando: que según la Regia 63 de la Orden General número 118, las costas deben imponerse á la parte cuyas pre-tensiones hayan sido totalmente desestimadas, y que en los demás casos resolverá el Tribunal conforme á equidad, es lógico deducir que, cuando las peticiones de ambas partes no prosperen en absoluto, como en el presente caso sucede, cada una de ellas debe pagar las costas causadas á su instancia.
Vistos los Artículos 395 de la Ley Hipotecaria de esta Isla y 358 y 360, de la Ley de Enjuiciamiento Civil.
Fallamos: que debemos declarar y declaramos no haber lugar á aprobar la información propuesta por Don Alfredo Solomon y Don José Asencio Smith en representación de sus respectivas esposas Doña Escolástica y Doña Cármen de Aranzamendi, y en su consecuencia que no procede declarar á favor de éstas el dominio de las dos parcelas de terreno á que se refiere la presente información. Se declara asimismo no haber lugar á dictar pronunciamiento alguno respecto de las casas reclamadas por los opositores Don Antonio B. *166Caimari, Don Jesús Loubriel, Don Pedro Sayans y sn esposa Doña Eosario Lopez y Doña Carmen Aguilar en representa-ción de sus hijos menores; y en cuanto á los solares en que aquéllas radican, estése á lo resuelto en esta sentencia res-pecto á las parcelas de terreno reclamadas por los promoven-tes, sin especial condenación de costas de ambas instancias; confirmándose en lo conforme y en lo que no, revocándose, la sentencia apelada.
Jueces concuerrentes: Sres. Hernández y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso; y el Juez Asociado Sr. Sulzbacher no tomó parte en su resolución.